ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natsuko Kato (Atty Reg No 75,893) on 06/30/2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A light emitting device provided to a rear of a vehicle, the light emitting device comprising: 
a display portion including a first light source and a light guide plate, wherein the light guide plate comprises light guiding portions 
a light emitting portion including a second light source and a light emitting region disposed behind the light guide plate and the first image in the rear view of the vehicle, the light emitting region overlapping with the first image in a rear view of the vehicle, the light emitting region facing the rear of the vehicle, the light emitting region being configured to emit light from the second light source toward the rear of the vehicle, wherein
the light emitting region includes a first crossing part disposed further rearward of the vehicle than the first image, the first crossing part crossing the first image in the rear view of the vehicle, 
the light guide plate is further configured so as not to form the first image in a region overlapping with the first crossing part of the light emitting region in the rear view of the vehicle, and
the light emitting region serves as a reference surface with respect to the first image.


8. (Currently Amended) A light emitting device provided to a rear of a vehicle, the light emitting device comprising: 
a display portion including a first light source and a light guide plate, wherein the light guide plate comprises light guiding portions 
a light emitting portion including a second light source and a light emitting region disposed behind the light guide plate and the first image in the rear view of the vehicle, the light emitting region overlapping with the first image in a rear view of the vehicle, the light emitting region facing the rear of the vehicle, the light emitting region being configured to emit light from the second light source toward the rear of the vehicle, wherein 
the first image includes a crossing part disposed further rearward of the vehicle than the light emitting region, the crossing part crossing the light emitting region in the rear view of the vehicle, 
the light emitting region is further configured so as not to emit the light from the second light source toward the rear of the vehicle in a region overlapping with the crossing part of the first image in the rear view of the vehicle, and
the light emitting region serves as a reference surface with respect to the first image.

Reasons for Allowance
Claim(s) 1, 4-14 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
In regard to claim 1, the prior art taken as a whole does not show nor suggest a light emitting device provided to a rear of a vehicle, the light emitting device comprising a display portion including a first light source and a light guide plate, wherein the light guide plate comprises light guiding portions configured to guide light from the first light source to form a first image in a space, and a light emitting portion including a second light source and a light emitting region disposed behind the light guide plate and the first image in the rear view of the vehicle, the light emitting region overlapping with the first image in a rear view of the vehicle, the light emitting region facing the rear of the vehicle, the light emitting region being configured to emit light from the second light source toward the rear of the vehicle, wherein the light emitting region includes a first crossing part disposed further rearward of the vehicle than the first image, the first crossing part crossing the first image in the rear view of the vehicle, the light guide plate is further configured so as not to form the first image in a region overlapping with the first crossing part of the light emitting region in the rear view of the vehicle, and the light emitting region serves as a reference surface with respect to the first image as specifically called for the claimed combinations.
The closest prior art, Thomae et al (US 2020/0240610 A1), does not include the light emitting region includes a first crossing part disposed further rearward of the vehicle than the first image, the first crossing part crossing the first image in the rear view of the vehicle, the light guide plate is further configured so as not to form the first image in a region overlapping with the first crossing part of the light emitting region in the rear view of the vehicle, and that the light emitting region serves as a reference surface with respect to the first image as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Thomae et al reference in the manner required by the claims. 
In regard to claim 8, the prior art taken as a whole does not show nor suggest a light emitting device provided to a rear of a vehicle, the light emitting device comprising a display portion including a first light source and a light guide plate, wherein the light guide plate comprises light guiding portions configured to guide light from the first light source to form a first image in a space, and a light emitting portion including a second light source and a light emitting region disposed behind the light guide plate and the first image in the rear view of the vehicle, the light emitting region overlapping with the first image in a rear view of the vehicle, the light emitting region facing the rear of the vehicle, the light emitting region being configured to emit light from the second light source toward the rear of the vehicle, wherein the first image includes a crossing part disposed further rearward of the vehicle than the light emitting region, the crossing part crossing the light emitting region in the rear view of the vehicle, the light emitting region is further configured so as not to emit the light from the second light source toward the rear of the vehicle in a region overlapping with the crossing part of the first image in the rear view of the vehicle, and the light emitting region serves as a reference surface with respect to the first image as specifically called for the claimed combinations.
The closest prior art, Thomae et al (US 2020/0240610 A1), does not include the first image includes a crossing part disposed further rearward of the vehicle than the light emitting region, the crossing part crossing the light emitting region in the rear view of the vehicle, the light emitting region is further configured so as not to emit the light from the second light source toward the rear of the vehicle in a region overlapping with the crossing part of the first image in the rear view of the vehicle, and the light emitting region serves as a reference surface with respect to the first image as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Thomae et al reference in the manner required by the claims. 
To clarify the allowance, the last line of the independent claims recite, by Examiner’s Amendment, approved by the applicant, that the light emitting region serves as a reference surface with respect to the first image. This is supported by at least by paragraph [0007] of the Specification: this referencing improves “a three-dimensional effect of the first image.” This functional language serves to clarify the relationship between the light emitting region and the first image. The applicant in claim 1 and claim 8 are limiting the projection area of a defined image such that one of the first image, generated by the light guide plate’s light guiding portions, or the light emitting region—this creates a layered effect which is functional to improve the three-dimensionality of the image. 
The Examiner has considered that this application of creating a three dimensional effect in this manner is likely known to a person of ordinary skill in graphic design or similar art, however the person of ordinary skill also requires substantial knowledge illumination systems—this is a relatively high level of skill. Further, and perhaps most importantly, the vehicle is in fact positively recited in the body of the claim, and thus is a required feature. The Examiner simply lacks prior art evidence of a light guide with light coupling portions to form an image, where a three-dimensional effect is rendered as claimed. The Examiner lacks good motivation to modify the prior art as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875